730 So.2d 864 (1999)
George VLACOS, Petitioner,
v.
STATE of Florida, Respondent.
No. 98-0369.
District Court of Appeal of Florida, First District.
May 10, 1999.
George Vlacos, pro se, petitioner.
Robert A. Butterworth, Attorney General, and L. Michael Billmeier, Assistant Attorney General, Tallahassee, for respondent.
PER CURIAM.
By petition seeking belated appeal pursuant to Florida Rule of Appellate Procedure 9.140(j), petitioner asserts that the order denying his motion for relief pursuant to Florida Rule of Criminal Procedure 3.850 failed to advise him of his right to appeal within 30 days. Fla. R.Crim. P. 3.850(g). The petition is supported by a copy of the order which demonstrates that petitioner was not advised of his right to appeal. The failure to comply with the notification requirement of rule 3.850(g) entitles petitioner to a belated appeal. State ex rel. Shevin v. District Court of Appeal, Third District, 316 So.2d 50 (Fla. 1975); Wray v. State, 690 So.2d 687 (Fla. 5th DCA 1997).
We grant the request for a belated appeal of the September 21, 1994, order of the Alachua County Circuit Court in case numbers 91-4194-CF, 91-4195-CF, 91-4196-CF, 91-4197-CF, 91-4198-CF, 91-4199-CF, 91-4200-CF, and 91-4201-CF. This cause is remanded to the trial court with instructions to treat this court's mandate as the notice of appeal. Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
MINER, BENTON and BROWNING, JJ., concur.